t c memo united_states tax_court mcgehee family clinic p a petitioner v commissioner of internal revenue respondent robert l prosser iii mary c prosser petitioners v commissioner of internal revenue respondent docket nos filed date ira b stechel for petitioners brian e derdowski jr and brian j bilheimer for respondent memorandum opinion cohen judge these consolidated cases are before the court on petitions for redetermination of two statutory notices of deficiency with respect to mcgehee family clinic p a respondent determined a deficiency in federal_income_tax for the tax_year ended date of dollar_figure and a penalty under sec_6662a of dollar_figure with respect to robert and mary prosser respondent determined a deficiency in federal_income_tax for of dollar_figure and a penalty under sec_6662a of dollar_figure the principal issue in these cases is whether amounts paid_by mcgehee family clinic in connection with the benistar plan trust are deductible regarding this issue petitioners have each signed a stipulation to be bound by the decision of the highest court resolving mark curcio and barbara curcio docket no ronald d jelling and lorie a jelling docket no samuel h smith jr and amy l smith docket no or stephen mogelefsky and roberta mogelefsky docket no collectively the controlling cases which were consolidated for trial briefing and opinion the remaining issue in these consolidated cases is whether petitioners are each liable for a sec_6662a accuracy-related_penalty unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue background all of the facts have been stipulated and the stipulated facts are incorporated as our findings by this reference the parties have stipulated that the proper venue for an appeal of this decision is the court_of_appeals for the second circuit see sec_7482 the relevant facts largely concern petitioners’ involvement in the benistar plan trust benistar plan which was discussed in curcio v commissioner tcmemo_2010_115 the parties have stipulated into the record in this case the evidence and trial testimony from curcio with only minor additions or clarifications that apply to petitioners we therefore incorporate by this reference our findings in curcio regarding the policies and mechanics of benistar plan benistar plan was crafted by daniel carpenter to be a multiple-employer welfare_benefit trust under sec_419a providing preretirement life_insurance to covered employees employers enroll in benistar plan and make contributions to a_trust account for the benefit of select employees in return benistar plan promises to pay death_benefits to those employees if they die while employed benistar plan has advertised that enrolled employers’ contributions are deductible benistar plan uses employers’ contributions to acquire one or more life_insurance policies on employees covered by the plan we refer to these life_insurance policies as the underlying insurance policies because they underlie each policy issued by benistar plan and as a result benistar plan is fully reinsured benistar plan withdraws from the trust account as necessary to pay the premiums on the underlying policies petitioner mcgehee family clinic an entity taxed as a c_corporation enrolled in benistar plan in date mcgehee family clinic first claimed a deduction for a contribution to benistar plan on its return filed date for its tax_year ended date mcgehee family clinic contributed dollar_figure to benistar plan in connection with plan participation in it claimed a deduction of dollar_figure relating to the contribution to benistar plan during the corporation’s tax_year ended date mcgehee family clinic’s return did not include a form_8886 reportable_transaction_disclosure_statement or materially similar document in a notice_of_deficiency dated date the internal_revenue_service irs disallowed mcgehee family clinic’s deduction of the contribution to benistar plan petitioner robert prosser was a shareholder of mcgehee family clinic at all relevant times the robert and mary prosser’s jointly filed return for did not include a form_8886 or materially similar document in a notice_of_deficiency dated date the irs adjusted the prossers’ income to include the dollar_figure payment to benistar plan from mcgehee family clinic discussion sec_6662a was enacted as part of the american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1577 it is effective for tax years ending after date id sec_812 118_stat_1580 it provides that if a taxpayer has a reportable_transaction_understatement for any taxable_year there shall be added to the tax an amount equal to percent of the amount of such understatement sec_6662a the penalty applies to any deficiency which is attributable to any listed_transaction or any reportable_transaction if a significant purpose of the transaction is the avoidance or evasion of federal_income_tax sec_6662a the penalty is increased from to percent of the amount of the understatement if the disclosure requirements of sec_6664 requiring disclosure in accordance with the regulations prescribed under sec_6011 are not met sec_6662a respondent argues that petitioners are liable for the penalty because they participated in a listed_transaction a listed_transaction is a transaction that is the same as or substantially_similar to one of the types of transactions that the irs has determined to be a tax_avoidance transaction and has identified by notice regulation or other form of published guidance as a listed_transaction sec_6707a sec_1 h income_tax regs incorporating by reference sec_1_6011-4t b temporary income_tax regs fed reg date see blak invs v commissioner t c ___ ___ ___ slip op pincite respondent claims that benistar plan is substantially_similar to the transaction described in notice_95_34 1995_1_cb_309 and first identified as a listed_transaction in notice_2000_15 2000_1_cb_826 notice_95_34 c b pincite states in recent years a number of promoters have offered trust arrangements that they claim satisfy the requirements for the 10-or-more-employer plan exemption and that are used to provide benefits such as life_insurance disability and severance_pay benefits promoters of these arrangements claim that all employer contributions are tax-deductible when paid relying on the 10-or-more-employer exemption from the sec_419 limits and on the fact that they have enrolled at least employers in their multiple employer trusts these arrangements typically are invested in variable life or universal_life_insurance contracts on the lives of the covered employees but require large employer contributions relative to the cost of the amount of term_insurance that would be required to provide the death_benefits under the arrangement the trust owns the insurance contracts the trust administrator may obtain the cash to pay benefits other than death_benefits by such means as cashing in or withdrawing the cash_value of the insurance policies although in some plans benefits may appear to be contingent on the occurrence of unanticipated future events in reality most participants and their beneficiaries will receive their benefits the trusts often maintain separate_accounting of the assets attributable to the contributions made by each subscribing employer benefits are sometimes related to the amounts allocated to the employees of the participant’s employer for example severance and disability benefits may be subject_to reduction if the assets derived from an employer’s contributions are insufficient to fund all benefits promised to that employer’s employees in other cases an employer’s contributions are related to the claims experience of its employees thus pursuant to formal or informal arrangements or practices a particular employer’s contributions or its employees’ benefits may be determined in a way that insulates the employer to a significant extent from the experience of other subscribing employers according to the regulations applicable to transactions entered into on or after date where the taxpayer did not report the transaction on a tax_return filed on or before date a transaction is substantially_similar to a transaction identified as a listed_transaction in published guidance if the transaction is expected to obtain the same or similar types of tax benefits and is either factually similar or based on the same or similar tax strategy sec_1 4t b i g temporary income_tax regs fed reg date see blak invs v commissioner supra at ___ slip op pincite benistar plan was expected to obtain the same type of tax benefits as listed in notice_95_34 supra the tax_benefit listed in notice_95_34 supra is the deduction of contributions made to the trust arrangement described within benistar plan advertised that contributions to the plan were tax deductible the benefits of enrollment listed in the packet sent to newly enrolled employers included virtually unlimited deductions benistar plan was also factually similar to the plan listed in notice_95_34 supra at all relevant times benistar plan was a_trust arrangement that claimed to satisfy the requirements for the 10-or-more-employers-plan exemption under sec_419a and offered life_insurance although the record does not include the underlying policies the prossers selected for benistar plan to purchase we note that the policies selected by the taxpayers in curcio v commissioner tcmemo_2010_115 were overwhelmingly variable or universal life policies as we noted in curcio the policies required large contributions relative to the cost of the amount of term_insurance that would be required to provide the death_benefits under the arrangement benistar plan owns the insurance contracts our holding in curcio that contributions to benistar plan were not deductible under sec_162 was predicated upon our conclusion that the benistar plan participants in those cases had the right to receive the value reflected in the underlying insurance policies purchased by benistar plan despite the fact that the payment of benefits by benistar plan seemed to be contingent upon an unanticipated event the death of the insured while employed as carpenter acknowledged as long as plan participants were willing to abide by benistar plan’s distribution policies there was no reason ever to forfeit a policy to the plan in fact in estimating life_insurance rates the taxpayers’ expert in curcio assumed that there would be no forfeitures even though he admitted that an insurance_company would generally assume a reasonable rate of policy lapse petitioners argue that benistar plan has over dollar_figure million in forfeitures a reflection of its rigorous enforcement of its forfeiture policies however as we noted in curcio it is unclear whether the dollar_figure million figure includes amounts due to benistar plan from the purported loans issued by the plan to withdrawing employees after mid-2005 petitioners have failed to clarify how the dollar_figure million figure was calculated so we cannot rely upon it to counter the evidence that most participants in benistar plan and their beneficiaries receive their benefits despite the alleged contingency of those benefits on the occurrence of an unanticipated event unlike the plan in notice_95_34 supra benistar plan does not reduce benefits if the assets derived from an employer’s contributions are insufficient to fund all of the benefits promised to that employer’s employees however benistar plan does maintain separate_accounting of the assets attributable to contributions made by each subscribing employer in an internal spreadsheet benistar plan permits employers to make contributions larger than those necessary to maintain the policy and assuming benistar plan has sufficient assets to cover current liabilities the contribution is used only for the policy to which it is allocated because benistar plan obtains similar types of tax benefits and is factually similar to the listed_transaction in notice_95_34 supra we conclude that benistar plan is a listed_transaction under sec_6707a under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 the parties agree that mcgehee family clinic deducted an amount related to a contribution to benistar plan during its taxable_year ended date mcgehee family clinic’s deduction of its contribution to benistar plan was an improper tax treatment of an item attributable to a listed_transaction see sec_6662a respondent has therefore met the burden of showing that it is appropriate to impose a penalty on mcgehee family clinic under sec_6662a the parties do not dispute that the prossers were covered employees who benefited from mcgehee family clinic’s contribution to benistar plan nor do they dispute that robert prosser was a shareholder in mcgehee family clinic thus the amount of mcgehee family clinic’s contribution to benistar plan should have been included in the prossers’ income see hj builders inc v commissioner tcmemo_2006_278 payments by a company for a car used personally by a shareholder’s wife are constructive dividends to the shareholder alexander shokai inc v commissioner tcmemo_1992_41 gratuitous payments by a company to a shareholder’s wife are constructive dividends to the shareholder affd 34_f3d_1480 9th cir broad v commissioner tcmemo_1990_317 the distribution of corporate funds to the children of controlling shareholders are deemed to be constructive dividends to the controlling shareholders absent a showing that the payments were made for bona_fide business purposes and were not due to family considerations see also 195_f2d_724 2d cir affg 16_tc_469 the prossers’ failure to include the amount of the contribution in income was an improper tax treatment of an item attributable to a listed_transaction see sec_6662a respondent has therefore met the burden of showing that it is appropriate to impose a penalty on the prossers under sec_6662a respondent claims that mcgehee family clinic is subject_to the increased 30-percent penalty mcgehee family clinic filed its federal_income_tax return for the taxable_year ended date but did not attach a disclosure statement described in sec_1_6011-4t c temporary income_tax regs fed reg date or any materially similar document indicating its participation in benistar plan mcgehee family clinic did not disclose its participation in benistar plan in accordance with sec_6664 and it is liable for the increased 30-percent penalty see sec_6662a sec_6664 provides that under certain circumstances a taxpayer may avoid sec_6662a penalties if there was reasonable_cause for the taxpayer’s treatment of the reportable or listed_transaction and the taxpayer acted in good_faith however this exception applies only if the transaction was disclosed in accordance with the regulations prescribed under sec_6011 sec_6664 assuming the commissioner has met the burden of production regarding the penalty the taxpayer bears the burden of proving the penalty is inappropriate because the taxpayer acted with reasonable_cause and in good_faith see 123_tc_144 higbee v commissioner supra pincite although petitioners claim that they clearly disclosed their tax deduction on the appropriate line and in statements accompanying their returns there is no evidence that petitioners properly disclosed their involvement in benistar plan as required under sec_6664 because petitioners have not introduced credible_evidence with respect to this issue they are not entitled to shift the burden_of_proof see sec_7491 we therefore conclude that petitioners are not entitled to the exception under sec_6664 petitioners argue that the assessment of sec_6662a penalties against petitioners raises due process issues that have been resolved in petitioners’ favor in at least a half-dozen supreme court decisions that are on point with these cases as petitioners note in their brief to fall within the protection of the due process clause petitioners must show that the assessment of penalties in these cases is so harsh and oppressive as to transgress the constitutional limitation see 862_f2d_400 2d cir affg 88_tc_583 see also 512_us_26 305_us_134 275_us_142 petitioners argue that the violation of due process as it affects petitioners in these cases is that there was no fair warning or ‘foreseeability’ on the part of petitioners that a contribution to a welfare_benefit_plan in would render them liable for a penalty in for a failure to fill out a form that was unknown to them in when the transaction was completed or in when the form was to be filed with the individual’s personal and corporate tax_return petitioners appear to be arguing that sec_6662a is unconstitutionally harsh and oppressive because it is being applied retroactively and without fair warning sec_6662a is not retroactive nor is it being applied retroactively it was enacted date and is applicable for tax years ended after that date the tax years currently at issue ended date for mcgehee family clinic and date for the prossers thus at the time that petitioners were deciding on the tax treatment of contributions to benistar plan for the years at issue sec_6662a had already been enacted petitioners may consistent with the due process clause be liable for a penalty on a deficiency stemming from a transaction entered into long before the penalty was enacted see 88_tc_1086 ndollar_figure increased interest charged on deficiencies from substantial underpayments attributable to tax-motivated transactions that occurred years before the interest rate increase was enacted is not unconstitutional affd without published opinion 865_f2d_1264 5th cir affd without published opinion sub nom hatheway v commissioner 856_f2d_186 4th cir affd sub nom 864_f2d_93 9th cir affd sub nom 868_f2d_865 6th cir demartino v commissioner t c pincite same 85_tc_552 same affd without published opinion 795_f2d_1005 2d cir petitioners’ ignorance of the law is no excuse for their failure to comply with it see 402_us_558 the principle that ignorance of the law is no defense applies whether the law be a statute or a duly promulgated and published regulation 32_us_404 ignorance of the law is no excuse in either civil or criminal cases 205_f3d_62 2d cir ignorance of the law is no excuse for missing the deadline to file a complaint for discrimination pagnucco v pan am world airways inc in re air disaster at lockerbie scot on date 37_f3d_804 2d cir ignorance of the law is no excuse in civil or criminal cases the cases petitioners cite are distinguishable in that they all discuss taxing statutes applied retroactively see 276_us_440 holding that the retroactive provision of the novel gift_tax of the revenue act of was invalid as applied to gifts antedating the act blodgett v holden supra four justices thought that the retroactive application of a gift_tax violates the due process clause 274_us_531 holding that the statute here under consideration in so far as it requires that there shall be included in the gross_estate the value of property transferred by a decedent prior to its passage merely because the conveyance was intended to take effect in possession or enjoyment at or after his death is arbitrary capricious and amounts to confiscation 283_us_15 cited by petitioners in support of their argument succinctly highlights the distinction between that case and petitioners’ this court has held the taxation of gifts made and completely vested beyond recall before the passage of any statute taxing them to be so palpably arbitrary and unreasonable as to infringe the due process clause petitioners complain that since respondent is seeking to explain now why he has the right to require of petitioners that they file a form_8886 in for the year or face a penalty where was respondent’s warning in or that the benistar plan was ‘substantially similar’ to notice respondent is not required to send petitioners personalized notices of the applicability of a penalty such a requirement would be administratively impossible and it runs counter to the definition of listed transactions which include transactions substantially_similar to those identified in published guidance see sec_6707a in reaching our decision we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit to await final decisions under sec_7481 in the controlling cases an appropriate order will be issued
